Case 20-66891-bem       Doc 17   Filed 07/08/20 Entered 07/08/20 07:02:13            Desc Main
                                 Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 7, 2020
                                                   _________________________________

                                                            Barbara Ellis-Monro
                                                       U.S. Bankruptcy Court Judge


 ________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:

 LA PROPERTY INVESTMENTS LLC,                             CASE NO. 20-66891-BEM

          Debtor.                                         CHAPTER 11

 NANCY J. GARGULA, UNITED STATES
 TRUSTEE,

          Movant,

 v.                                                       Contested Matter
 LA PROPERTY INVESTMENTS LLC,

          Respondent.

                    ORDER AND NOTICE OF RESCHEDULED HEARING

              IT IS ORDERED and NOTICE IS HEREBY GIVEN that a hearing on The United

States Trustee’s Motion to Dismiss [Doc. 7] is rescheduled to August 18, 2020, at 11:00 AM,

COURTROOM 1402, UNITED STATES COURTHOUSE, RICHARD B. RUSSELL FEDERAL
Case 20-66891-bem        Doc 17    Filed 07/08/20 Entered 07/08/20 07:02:13            Desc Main
                                   Document     Page 2 of 3



BUILDING, 75 TED TURNER DRIVE (f/k/a SPRING STREET), SW, ATLANTA, GEORGIA.



               Given the current public health crisis, hearings may be telephonic only. Please

check the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab

at the top of the GANB Website prior to the hearing for instructions on whether to appear in person

or by phone.

                                       END OF ORDER




                                                2
Case 20-66891-bem       Doc 17    Filed 07/08/20 Entered 07/08/20 07:02:13   Desc Main
                                  Document     Page 3 of 3



                                      Distribution List

LA Property Investments LLC
3034 Dogwood Drive
Atlanta, GA 30354

Sims W. Gordon, Jr.
The Gordon Law Firm PC
Suite 1500
400 Galleria Parkway, SE
Atlanta, GA 30339

Vanessa A. Leo
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive SW
Atlanta, GA 30303

ALL CREDITORS AND PARTIES




                                             3
